This is a suit on a forfeited bail bond, and was tried at the May Term, 1937. A motion for new trial was overruled at said term of court, to which action of the court, appellants excepted and gave notice of appeal.
This case was filed in this court on the 23rd day of July, 1937, but no briefs have ever been filed in the case in the trial court, and none filed in this court, nor has any waiver been filed.
It has always been the rule in this State that the procedure is the same in criminal cases as in civil cases of this nature, and that unless briefs have been filed in the court below and in the Court of Criminal Appeals in compliance with the rules governing civil cases, such appeals will be dismissed. See, Lewis v. State, 38 S.W. 205; Sparks v. State, 47 S.W. 976; Davis v. State, 226 S.W. 409; Walker v. State, 272 S.W. 462.
It is therefore ordered that the appeal be, and the same is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.